 KECO INDTJSTRIES, INC.317Keco Industries,Inc.andLocal No. 183, International Associa-tion of SheetMetal Workers, AFL-CIO.Case No. 9-CA-1012.June 26, 1957DECISION AND ORDEROn November 16, 1956, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceedingfinding that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter theRespondent filed exceptions to the Intermediate Report and asupporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirnned.The Board has considered theIntermediate Report, the exceptions, the brief, and the entire recordin the case 2 and hereby adopts, with minor modification,3 the findings,conclusions, and reconunendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Keco Industries,Inc., -Cincinnati,Ohio, its officers, agents, successors, and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Local No. 183, InternationalAssociation of SheetMetalWorkers,AFL-CIO, orin any other laborThe Respondent requested oral argument.The request is hereby denied because therecord, the exceptions, and briefs adequately present the issues and positions of 'theparties.2After the close of the hearing the parties, on August 21, 1956, entered into a stipula-tion and motion to receive additional evidence marked "Appendices C, D, and E" of GeneralCounsel's 'Exhibit No. 12.On August 22, 1956, the General Counsel moved that the hear-ing be closed.On August 27, 1956, the Trial Examiner issued an order making part ofthe record the August 21, 1956, stipulation and the said "Appendices C. D, and E." OnSeptember 26, 1956, the parties entered into a stipulation and motion to correct therecord that was granted by the Trial Examiner in the Intermediate Report. The Boardhereby makes the General Counsel's August 22, 1956, motion, the Trial Examiner's August27, 1956, order, and the parties' September 25, 1956, stipulation part of the record in thiscase.'The Trial Examiner found that the Respondent unlawfully discharged Heger onJanuary 26, 1956, and the seven other discriminatees on January 27, 1956.We find uponthe record, however, that the Respondent unlawfully discharged Charles Carter, MatthewHeeger, Charles Presswood, and Vernon Ridner on January 26, 1956, and Clarence Buck,Augustus Watson, Carson Goff, and James Thomas on January 27, 1956.118NLRB No.46. 318DECISIONS OF NATIONALLABOR RELATIONS BOARDorganization of its employees, by discriminatorily discharging em-ployees, or in any other manner discriminating in regard to hire ortenure of employment, or any term or condition of employment.(b) Threatening its employees with reprisals because of their unionactivities.(c) Threatening to engage in surveillance of union meetings.(d) Interrogating its employees concerning. their membership in,or activity in behalf of, Local No. 183, International Association ofSheet Metal Workers, AFL-CIO, or any other labor organization, ina manner constituting interference, restraint, or coercion in violationof Section 8 (a) (1) of the Act.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local No. 183, InternationalAssociation of Sheet Metal Workers, AFL-CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, andto refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Charles Carter, Matthew Heeger, Charles Presswood,Vernon Ridner, Clarence Buck, Augustus Watson, Carson Goff, andJames Thbmas immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed, and make them wholein the manner set forth in the section. of the Intermediate Reportentitled "The Remedy" for any loss of pay they may have sufferedbecause of the discrimination against them.(b)Upon request, make available to the National Labor RelationsBoard and its agents, for examination and reproduction, all payrollrecords and other data necessary to analyze and compute the back payand reinstatement rights due under the terms of this Order. .(c)Post at its plant at Cincinnati, Ohio, copies of the notice at-tached hereto marked "Appendix." 4Copies of said notice, to be fur-nished by the Regional Director for the Ninth Region shall, after beingduly signed by the Respondent's authorized representative, be postedby the Respondent for sixty (60) consecutive days thereafter in con-41n the event that this Order is enforcedbya decree of the United StatesCourtofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder." SECO INDUSTRIES, INC.319spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent has violated the Actotherwise than as found herein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Local No. 183, Inter-national. Association of Sheet Metal Workers, AFL-CIO, or inany other labor organization of our employees, by discriminatorilydischarging any of our employees, or in any other manner dis-criminating in regard to hire or tenure of employment, or anyterm or condition of employment.WE WILL NOT threaten our employees with reprisals because oftheir union activities.WE WILL NOT threaten to engage in surveillance of unionmeetings.WE WILL NOT interrogate our employees concerning their mem-bership in, or activity in behalf of, Local No. 183, InternationalAssociation of Sheet Metal Workers, AFL-CIO, or any otherlabor organization, in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist Local No. 183,International Association of Sheet Metal Workers, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or all ofsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3)of the Act.° 320DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer to Charles Carter, Matthew 1-Ieeger, CharlesPresswood, Vernon Ridner, Clarence Buck, Augustus Watson,Carson Goff, and James Thomas immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges pre-viously enjoyed, and make them whole for any loss of pay theymay have suffered because of the discrimination against them.DECO INDUSTRIES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges timely filed by Local No. 183, InternationalAssociation of Sheet Metal Workers, AFL-CIO, the Union herein, the GeneralCounsel of the Board, by his Regional Director, issued a complaint on June 20,1956, against Keco Industries, Inc., Cincinnati, Ohio, the Respondent herein.Thecomplaint alleged that the Respondent had engaged in unfair labor practices af-fecting commerce, in violation of Section 8 (a) (1) and (3) of the National LaborRelationsAct, 61 Stat. 136.More specifically, the complaint alleged that theRespondent discriminatorily discharged eight named employees on January 26 and27, 1956, and thereafter failed and refused to reinstate all but one of them; and onvarious dates between November 15, 1955, and January 26, 1956, by various of-ficials andsupervisors, threatened employees with discharge, threatened to close theplant,warned employees, engaged in surveillance of a union meeting, and interro-gated employees concerning union activities and affiliation.In due course theRespondent filed its answer denying the commission of unfair labor practices, andaffirmatively averring that the Respondent had reduced its labor force, beginningin January 1956, pursuant to a reduction in production.Upon due notice and proper service a hearing was held at Cincinnati, Ohio, onAugust 15, 16, and 17, 1956, before the Trial Examiner.All parties were repre-sented at the hearing, participated therein, and were afforded full opportunity topresent and to meet relevant evidence, to examine and cross-examine witnesses, topresent oral argument, and to file briefs and proposed findings.The hearing was closed by order on August 27, 1956. Under date of September 25,1956, the parties, by stipulation, moved to correct the transcript of record.Themotion is hereby granted and the transcript ordered corrected in accordance there-with.On September 27, 1956, briefs were received from the General Counsel andthe Respondent, and have been considered.A motion by the Respondent madeat the hearing to dismiss the complaint, and taken under advisement, is now, afterconsideration of all the evidence, denied.Upon the entirerecord inthe case, and from my observation of thewitnesses,I make the following:-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYKeco Industries, Inc., is now, and all times material hereto has been, an Ohiocorporation,maintaining its principal office and place of business in Cincinnati,Ohio, where it is engaged in the development, manufacture, and sale of mobile airconditioners and refrigeration units.The Respondent'soperations are principallydevoted-either as a prime contractor or as a subcontractor-to the fulfillment ofcontracts with the Government of the United States of America, the Defense Depart-ment, and the various service branches thereof such as the Army, Navy, and Air°Force.Substantially all the Respondent's products shipped to the Governmentultimately come to rest outside the State of Ohio. KECO INDUSTRIES, INC.321During the 12-month period ending on or about April 30, 1956, the Respondentproduced and caused to be shipped from its plants in Cincinnati, Ohio, productsvalued in excess of one million dollars pursuant to the contracts referred to above.It is conceded that the Respondent is now, and at all. times material hereto hasbeen, engaged in commerce within the meaning of the Act.IT.THE LABOR ORGANIZATION INVOLVEDLocal No. 183,InternationalAssociation of Sheet MetalWorkers, AFL-CIO,is a labor organization admitting to membership employees of the Respondent.111.THE UNFAIR LABORPRACTICESThe IssuesIn late 1955 and early 1956, upon the request of employees, the Unionengaged inan organizational campaign among the Respondent'semployees.On January 26and 27, 1956, only a few days after the Union's first meeting on January 23-whichthe General Counsel asserts was kept under surveillance by the Respondent-theRespondent laid off the eight employees named in the complaint.'All eight hadattended the union meeting; all had signed cards designating the Union as their bar-gaining representative;several were leaders in the movement for union affiliation.According to the General Counsel, all eight had, prior to their layoff, either beenthe objects of, or witnesses to, declarations by asserted supervisors in the natureof interrogation as to union activities or threats of loss of employment, or both,ifunion activities were indulged in.The General Counsel further asserts that thelayoffs actually constituted discharges of these eight employees because of theirunion activities.The Respondent denies that the eight employees were discharged, and affirmativelyavers that they were temporarily laid off pursuant to a bona fide reduction in forcebecause of production requirements.The Respondent likewise denies the allegationsconcerning the asserted declarations of the supervisors:as to most,though not all, onthe ground that the individuals were not supervisors;and additionally,as to most,though not all, on the grounds that the statements were not in fact made.The Respondent'sOperations in GeneralThe Respondent'sbusiness is the development and production of special purposerefrigeration equipment,such as vehicular air conditioners,portable refrigerationunits,and ground cooling aircraft devices, principally for the use of the defense forcesof the United States.This work is pursuant to contract,sometimes as a primecontractor,sometimes as a subcontractor.The Respondent is not ordinarily aproducer for the commercial market.The contracts under which the Respondentoperates are comprehensive development-production contracts,that is, they includeresponsibility not only for the manufacture of the equipment,but its design andengineering as well.The Respondent's testimony,principally that of its preisdent,Robert G. Adair, isthat its work force fluctuates with the ebb and flow of its contracts,that is, increasesas a contract gets into production,decreases as it nears completion.PresidentAdair's further testimony is that the maximum demand for labor is in the early andmiddle stages of the production cycle, essentially fabrication and subassembly, andthat in the final stage work is largely reduced to assembly and adjustment of thefabricated parts.This testimony is discussed in more detail at a later point.Supervisory CapacityIn addition to the allegations of discriminatory discharge,the complaint allegesthat the Respondent engaged in violations of Section 8 (a) (1) of the statute, that is,interference,restraint,and coercion of employees.Thisitassertedly did throughtheconduct of certain officials and contended supervisors: PlantManagerDavid Hollender,former Production Manager Harry Passauer, and the following'Charles Presswood, Carson Goff, Vernon Ridner, Augustus Watson, Matthew Heeger,Clarence Buck, James Thomas, and Charles Carter.450553--58-vol. 118-22 322DECISIONS OF NATIONALLABOR RELATIONS BOARDforemen: Ferdinand Schaefer (chief), Sanford Silvey, and Earl Dummitt.2Thesupervisory capacity of Hollender and Passauer, at the time of the material eventsherein, is not disputed.However, the Respondent contests the assertion respectingSchaefer, Silvey, and Dummitt.Considerable of the testimonyand examination inthe record are directed to the question of their supervisory status.In early January 1956 the Respondent had four foremen in its -production opera-tions, each in charge of a different department: Schaefer in the sheetmetal' andwelding department, Dummitt in the assembly department, Silvey in the refrigera-tiondepartment, and William Rinehar[d]t in electrical and packaging.Rinehardtis not involved in any of the events herein, other than collaterally.The production operations at that time may be briefly described as follows.Thesheetmetal department under Schaefer fabricated parts for equipment, which wereassembled in assembly under Dummitt; the work was then passed on to Silvey'sdepartment where refrigeration piping and refrigerant were installed, and from theretoRinehardt's department for installation of electrical wiring and packing forshipment.The only supervisors above the foremen at that time were ProductionManager Passauer, Plant Manager Hollender, and President Adair.In generalthe function and authority of the foremen is the direction of the em-ployees in their department.Depending upon the amount and flow of work the num-ber of employees under each foreman may vary from 6 to 15. At the time of theeventsin questionthe average would seem to be from 10 to 12. The foremen areimmediately responsible for the proper functioning of the department.They pro-cure materials, instruct and assist employees, and oversee their performance.Theyare paid on an hourly basis, as are the rank-and-file employees, but at a substantiallyhigher rate.At times the foremen work on the line, but they are not expected to doany production work.According to Plant Manager Hollender they are expected tohelp on the line only "if they were in any -kind of trouble or . . something wasn'texactly right." 3Though they may occasionally be given a direction by the plant manager, the em-ployees generally take their orders only from the foremen.Necessary informationas to daily production requirements are given the foremen by the plant manager inthe morning of each day.These broad directives, sometimes implemented ,by spe-cific instructions as to procedures and utilization of manpower, are then translatedinto a program of action by the foreman who assigns and directs his crew accordingly.The testimony is that the employees look to the foreman for direction, which heis expected and required to give them, that the employees in general regard him asthe "boss," and that, in sum, he has general responsibility, under the supervision ofthe plant manager, for the proper operation of his department and the quality of thework produced therein.The foremen attend foremen's meetings called by President Adair.Present atsuch meetings, in addition to the foremen and President Adair, may be the plant man-ager, the production manager, and perhaps other officials, such as the chief engineer,the vice president, and the office manager. Both production and personnel mattersare discussed at these meetings, and foremen make recommendations as to whichemployees should receive wage increases.The foremen also attend dinner partiesgiven by the Respondent, attendance at which seems to be restricted to those identifiedwithmanagement.The foremen have no authority to hire or to discharge employees, or to grantthem promotions or increases in pay.However, the evidence establishes, in myopinion, authority-in the foremen, which they exercise, to make effective recom-mendations respecting employment conditions of employees within their depart-ments.Thus, foremen make recommendations with respect to wage increases andpromotions.While, not binding, these recommendations carry weight and appeargenerally to be followed? In the only specific instances in the record where wageDummitt,a witness for the Respondent,described himself in his testimony as a "lead-man."On previous occasions,however, Dummitt had identified himself as a foreman.Plant ManagerHollender's testimony is that Dummitt is a foreman,with the same ca-pacity as Silvey.3Dummitt's estimate that he spent from half to two-thirds of his time working on theline, seems quite excessive.It is contrary to the testimony of employee witnesses andHollender.The latter testified that Dummitt"didn'thave astandard duty on the as-sembly line.He was their[the Respondent's? the employees'?]good right hand and itkept him pretty busy."As a witness Dummitt gave the impression of seeming to min-imize unduly the responsibilities of his position.4Because of cost control requirements only President Adair has authority to grant wageincreases. KECO INDUSTRIES, INC.323increase recommendationswere made by foremen, the increases were granted.WhileForeman Silvey testified that increases are not always awarded, he gave as the reasontherefor, not the futility of recommendations, but the timing of the request: "Menask for raises when we are not too busy and you couldn't hardly expectto get a raiseright then."The recordreveals other instancesof theexerciseof supervisory authority by theforemen.On occasionswhen employee timecards have been incorrect, or otherwisehave required validation, Foremen Silvey' and Dummitt have signed them for em-ployees.Schaefer, Silvey, and Dummitt have assigned employees to different jobswithintheir departments, Silvey once taking employee Augustus Watson off the lineand assigninghim toassista truckdriver.They have also assigned employees towork overtime.Dummitt gave employee Charles Carterpermissionto be off fromwork on severaloccasionswhen Carter wished to be absent for personal reasons.Dummitt once asked Plant Manager Hollender to take a man out of his departmentwho had come in drunk.Hollender complied. In December 1955 employee JamesThomas told Foreman Silvey that he was quitting his job to go to California.Silveytold Thomas that he would hold his job open for 2 weeks in case Thomas changed hismind.When employee Watson appeared ill at work Silvey sent him home.Watsonwas out for severaldays.When he returned he broughtin a medicalcertificate,which he gave to Silvey. Silvey's testimony was that, although he "could notmake[Plant Manager Hollender] do anything," he could recommend that employeesbe discharged -if they werenot doinga good job.5On the basis of the above facts,it ismy conclusion that the foremenare super-visorswithin the meaning of the Act. Section 2 (11) defines as a supervisor:Any individual having authority, in the interest of his employer, to hire, transfer,suspend, lay off, recall, promote, discharge,assign,reward, or discipline otheremployees, or responsibly to direct them, or to adjust their grievances, oreffectively to recommend suchaction, if in connection with the foregoing theexercise of such authorityisnotof a merely routine or clerical nature, butrequires the use of independent judgment.In my judgment the evidence here establishes that the foremen have authority toresponsibly direct employees in their departments. In addition it discloses actualauthority in the foremen-which they exercise-to assign employees to different dutieswithin the department. It further establishes, in my opinion, that they make effectiverecommendations concerning transfer out of the department, respecting the elimi-nation of employees from their crews, and recommendations for the discharge ofemployees who, in their judgment, are not performing their work properly. In addi-tion, foremen make effective recommendations concerning the granting of wageincreasesand promotions.They validate employee timecards and assign employees toovertime work, thus directly affecting employee earnings; and they may grant orwithhold permission to be absent from work. In my view these are substantial super-visory functions.Their exercise here is manifestly not of a routine or clerical nature,but requires the use of independent and genuine judgment.It is consequently found that Ferdinand Schaefer, Sanford Silvey, and Earl Dummittwere, at all times material herein, supervisors of the Respondent within the meaningof the Act.Interference, Restraint, and CoercionIn additionto anallegation of surveillance of a union meeting, and the allegationsof discriminatory discharges-matters later discussed-the General Counsel contendsthat the Respondent engaged in acts of interference, restraint, and coercion by certainconduct of Plant Manager Hollender, former Production Manager Passauer, andForemen Schaefer, Silvey, and Dummitt.We turn first to the allegations concerningSchaefer. 'SchaeferFour witnesses, former employees, testified to conduct by Schaefer in the natureof threats or warnings concerning unionization.These witnesses were MatthewHeeger, Augustus Watson, Charles Carter, and Edward Hughes.Heeger's testimony is that sometime after he was hired in September 1955,Heeger observed, in response to a comment by Schaefer, that perhaps the plant neededa union.Schaefer replied, according to Heeger, "For Christ's sakes, don't mentionthat.The man don't work here that mentions unions."Augustus Watson testified5 Silvey subsequently testified that no one had been discharged in his department sincehe became a foremen.His testimony, however, indicates his understanding of the extentof his duties and authority. 324DECISIONS OF NATIONALLABOR RELATIONS BOARDthat in October 1955 Schaefer made a similar remark to Heeger in the presence ofCharles Glacking and himself.Watson further testified that on the occasion of his own hiring in the fall of 1955,he told Schaefer that he belonged to the 1. U. E. Union and showed Schaefer his unioncard.Schaefer replied, according to Watson, that he belonged to a union too, thathe had permission (from the Union) to work at the plant, "but that anybody thattalked about the union at Keco didn't work there."The testimony of Charles Carter is that sometime prior to January 23, 1956,he asked Schaefer why there was no union in the plant, and he received the reply that"if you want to stay you hadn't better mention union." Schaefer further said,according to Carter, that "one or two guys had been fired for that back before I camethere."Edward Hughes testified that he had a number of conversations with Schaeferabout the Union, at sometime around the time of the union meeting of January 23.Schaefer told him, according to Hughes, that an employee "upstairs" had passed outunion cards previously and "he don't work here any more."Schaefer, a witness for the Respondent, testified that he engaged in some unionactivity at the plant.Schaefer's testimony is that he had a withdrawal card from theCarpenters' union, and that when he ascertained that there was sentiment among theemployees in favor of a union, he sought to interest them in the Carpenters, butwithout success.In that connection Schaefer's testimony is that sometime beforeChristmas 1955 he asked President Adair whether he could organize a union amongthe employees, and Adair told him that he could.Schaefer then questioned employeesabout a union, and found some for it, some against it.Schaefer denied warning anyemployee that he could not belong to a union and still work for the Respondent.His testimony is that he told employees that he had no objection to their having aunion,Schaefer further testified that he once asked employee Edward Hughesfor an application card in the Charging Union and subsequently received one fromMatthew Heeger.It is apparent that, from his own testimony, Foreman Schaefer's actions inquestioning employees as to their union preferences and his attempt to interest them indesignating another union constituted interference by a supervisor in employee or-ganizational matters.However, that aside, there remains for resolution the questionas to whether he made the statements attributed to him by the General Counsel's wit-nesses.On that issue it must be concluded that he did.As has been seen, four different witnesses, none demonstrably unworthy of belief,testified to a number of incidents of substantially similar import, which Schaeferdenies.While it is conceivable that the testimony of the four is concocted or mis-taken, and Schaefer's correct, that likelihood is more remote than the probabilitythat Schaefer is in error.And the possibility of error or perjury becomes increasinglyless likely the more witnesses testify to the event.From my observation of thewitnesses, I am persuaded that the testimony of Heeger, Carter, Watson, and Hughesas to Schaefer's conduct is substantially accurate and is to be credited.I so find.Sanford SilveyA number of instances of conduct assertedly constituting unfair labor practices areattributed to Foreman Silvey.The General Counsel's testimony as to these incidents,a large part of it undenied, is as follows:On January 23, 1956, a union meeting was held in the vicinity of the plant.On the following day, according to Charles Carter, Foreman Silvey, meeting Carterin the plant, asked Carter whether he had signed a union card. Silvey further askedCarter how the Union was "coming along," and said that he had heard thatCarter was "going to be a committeeman or something if [the Union] goes in."Carter merely responded that he had been at'the union meeting and avoided furtherdiscussion.On several occasions Silvey asked Carter whether he had a union card.Carterusually did not answer because he had "had orders not to"; a reference to ForemanSchaefer's warning to Carter, referred to heretofore.6Edward Hughes testified that on several occasions after the union meetingSilvey spoke to him about the Union.Thus, he asked Hughes how many personsuThus Carter testified". . .the bosses told us if we ever mentioned the Union in theshop we would be fired.That iswhatthe chief told me. So I never talked about theUnionin the factory." KECO INDUSTRIES, INC.325were at the meeting, and when there would be another.Hughes responded tartlythat if Silvey wanted to know he should have gone to the meeting.AccordingtoHughes, Silvey also said that employees would be laid off because of theirunion activities.On another day Silvey asked Hughes why he did not drop theUnion.He further asked Hughes for a union card, and said that President Adairwould close the plant before he would accept a union.At another time Silvey toldHughes that if President Adair had to pay union wages he would let go the menwith little education.According to Matthew Heeger, Silvey made substantially thesame statement to him on January 26. James Thomas' testimony is that he over-heard part of the conversation in which Silvey asked Hughes about the union meetingand asked for a union card.According to Charles Presswood, Silvey asked him whether he had gone tothe union meeting.When Presswood answered in the affirmative Silvey, indicatingthat he was opposed to the Union, said that he was "afraid" that the employees would"get nowhere with it."AugustusWatson testified that on the day after the January 23 union meeting,as he passed Silvey and a welder in the welding department, he heard Silvey saythat there was going to be a layoff of "union agitators."On the day after the union meeting, January 24, Silvey asked Matthew Heeger,according to Heeger, whether he had any union cards, and when Heeger repliedthat he did, Silvey asked for one.Heeger responded, with evident sarcasm, thathe would give one to Silvey after working hours if Silvey would "fill it out."Heeger was laid off on January 26.On the morning of that day Silvey againasked Heeger, according to the latter's testimony, whether he had any union cards,and when Heeger said that he did, Silvey told him that he was going to be laidoff or discharged that evening because of his union activities.On the next day, the 27th, Silvey told Clarence Buck, in the presence of severalother employees, according to Buck, that more employees would be laid off "if theykept talking about the Union."Some of the above testimony was denied by Silvey, but in large part it isuncontradicted.Silvey conceded that he had a "friendly conversation" with Heegeron the day after the union meeting, in which if he "remember led it] right" he askedHeeger "how many they got signed up" and Heeger asked him in turn whetherhe wanted a card.Queried on cross-examination as to whether he had not infact inquired whether Heeger had a union card and asked Heeger to give him one,Silvey responded that he had asked Heeger whether he had a card; and "possibly"he asked Heeger to give him one-as "a joke or something."On redirect examina-tion Silvey definitely resolved the uncertainty as to his motive when he becamepositive that it was all a joke.Concerning Buck's testimony, Silvey's testimony was that he had no conversationwith Buck about union activity or the layoff that he knew of or could remember.Nor could he remember having any conversation with anyone regarding the layoff.Silvey admitted speaking to Hughes about the Union on several occasions.Silvey's testimony in that connection was that Hughes asked him what he thoughtabout the Union, Silvey replying that he had nothing against it, but that he didnot see that it could do the employees any good; that it would in fact preventtheir transfer to other departments when work got slack. Silvey denied askingHughes why he did not drop the Union.This is the extent of Silvey's denials or explanations of the above related testimony.The remainder of the testimony recounted above by General Counsel witnessesconcerning Silvey's conduct is not denied.As against the overwhelming testimonyto the contrary, I cannot accept Silvey's denials.Upon consideration of theevidence and observation of the witnesses I am persuaded that the testimony ofCarter,Thomas, Presswood,Watson,Heeger, Buck, and Hughes is entitled tosubstantial credit.I so find.Earl DummittTestimony concerning conduct by Foreman Earl Dummitt was given by GeneralCounsel witnesses Clarence Buck, Charles Presswood, and Edward Hughes.Buck and Dummitt were personal friends.Buck's testimony is that after hearingForeman Silvey's statement on January 27 to the effect that there would be moreemployees laid off if they "kept talking about the Union," Buck went to Dummittand asked him about it.Dummitt told him, Buck says, "If you want to keep yourjob, keep your mouth shut about the Union and you won't be laid off."Dummitt's 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony,in sum,is that he "couldn't remember" having any conversation withBuck concerning unions orunionactivities.?Charles Presswood rode to and from work with Dummitt in the latter's 'auto-mobile, in which Dummitt's wife and an employee of the Respondent's, FochSmith, were also passengers.Presswood's testimony is that as they were riding to work on January 24, 1956,the day after the union meeting, in the course of a discussion initiated by Smith,Dummitt said that he believed that before President Adair would "stand for aunionhe would move the Company." Asked on direct examination whether heever had any conversations with Presswood concerning unions or union activities,Dummitt first responded with a definite, "No, sir."Asked later whether he,Presswood, and Smith ever had any such conversations while riding back andforth to work, Dummitt's testimony was that he could not recall.8Later,Dummitt's testimony,stillondirect examination, was that he and Smithmight have "said a few words . . . about a union, but so far as just having aconversation about unions why, no." Still later, and still on direct examination,Dummitt was asked whether he had ever had any conversation with an employeein which he made the statement that President Adair would close the plant beforehe would permit aunionto organize.This time Dummitt responded that he"might have said it," though he could not recall to whom, "maybe Smitty" in thecar; but it was not to Carson Goff, Vernon Ridner, or Augustus Watson; and hewas "pretty sure" it was not to Presswood.Questioned as to what prompted himtomake such a 'statement (which, it is to be noted, he had not yet definitelyadmitted making) Dummitt answered, "I don't know. I just thought he [PresidentAdair] was that kind of a man."Asked on cross-examination whether Presswoodwas in the car at the time he might have made such a statement to Smith, Dummittsaid that he could not recall.Clarence Buck was laid off on Friday, January 27.On the following Sundayhe had a conversation with Foreman Dummitt at the latter's home. It is undeniedthat in the course of that discussion Dummitt told Buck that he thought that the"main" leaders of the Union were Charles Carter, Charles Presswood, Matt Heeger,and Ed Hughes.Hughes' testimony is that sometime in November 1955, on the day he began togive out union cards, as he passed Dummitt and Plant Manager Dave Hollender inthe plant, they said: "There is one of the guys that has a card."That testimony isuridenied.The impression of elusiveness and indefiniteness apparent in the above excerptsfrom Dummitt's testimony was more pronounced in his demeanor while testifying.Itwas, and is, difficult to ascertain whether he was denying statements attributedto him or not.The only definite denial he made he subsequently modified.Underthe circumstances I must accept the testimony of Buck, Presswood, and Hughes asto Dummitt's statements.Hollenderand PassauerAt thetimeof the events herein Harry Passauer was the Respondent's productionmanager andthe immediate superior of Plant Manager David Hollender.Threeemployees or former employees, Ronald G. Coleman, Charles Presswood, andVernon Ridner, testified as to asserted conduct by Passauer and Hollender said toconstitute unfair labor practices.Coleman's testimony is as follows: On January 23, 1956, the Company operated2 plants about 3 blocks apart, one on Spring Grove Avenue, the other on ColerainAvenue.Coleman worked in the Colerain Avenue plant. In the afternoon of theday in question between 3 and 4 p. m. Production Manager Passauer came up toColeman and told him that Plant Manager Hollender wished to see him. Passauerthen drove Coleman to the Spring Grove plant where Hollender had his office.There he was questioned about the union meeting to be held that afternoon. Presentwere Hollender, Passauer,and oneHoward Stephens, who is unidentified.According to Coleman, Hollender told him that he (Hollender) had "heardsomething about a union meeting today" and asked Coleman where it would beheld.Coleman replied that all that he knew was what he had seen in a notice sent bythe Union to some of the employees.Hollender asked what that was.Coleman7Q. Now, (lid you at any time ever have any conversation with Clarence Buck con-cerning unions or union activities ?-A. Well, I just couldn't remember that I did.Q. You say you don't remember that you did'?-A. I don't think I did. I can't remem-ber it if I did.8.I just can't recall. I can't recall that we did or didn't.Q. You don't know whether you did or not?-A. No, sir, I just can't recall that. KECO INDUSTRIES,INC.327told him what he remembered.Hollender,Passauer,and Stephens then begandiscussing between themselves the fact that union cards had been passed out inthe plant in November or December.Hollender asked Coleman whether he knewanything about that,or had gotten a card.Coleman responded that he had notgot one, although in fact he had received a card in the mail.Hollender,Passauer,and Stephens,then resumed their discussion.Much of that discussion,Colemantestified,he did not understand:itwas "way over [his]head."However, Hollenderdid say to Passauer at one point,"We'll catch them some way, driving around theblock or parking or something,and just sit there and take the names as they comein."After a while Hollender turned to Coleman and said"That is all";but asColeman started out the door Hollender said,"There is just one more thing.Whatwe have talked about here is just between us." Coleman went back to the ColerainAvenue plant,washed up,and went home.He did not go to the union meeting..Of the other three participants in this discussion,only Hollender testified.Hedenied having any knowledge at any time on January 23 that there was to be aunionmeeting that night, although admitting that he had heard prior to thattime that cards had been passed out in the plant.Hollender's further testimonywas that he might have talked to Coleman in his office at about the time of theunionmeeting, but he could not"recall ever talking to him about any unionactivities."Hollender also denied having Passauer bring Coleman to his officeon the day of the meeting.Passauer and Stephens did not testify.Though Hollender did not specifically and unequivocally deny that he spoke toColeman on this occasion,Hollender's testimony is obviously inconsistent withColeman's.In view of the nature of the conflict in testimony,there is little possibilityof mistake or misconstruction on the part of Coleman.His testimony must there-forebe either a complete fabrication or else substantially true. If Hollender's testi-mony is accepted Coleman was fabricating.But Coleman did not so impress mewhile testifying.On the contrary,he gave every outward appearance of beingworthy of credence.No reason or bias is apparent or suggested as to why Colemanshould invent a story damaging to the Respondent.He has no evident interestin the outcome of the litigation.Passauer and Stephens were not called as witnessesby the Respondent.While Passauer is no longer employed by the Respondent, hecontinues to live in the Cincinnati area, and there is no showing that he was notavailable as a witness.T'here is no explanation as to Stephens.Under the cir-cumstances I am impelled to credit the testimony of Coleman and to reject thatof Hollender.Charles Presswood testified to a conversation with Hollender following the unionmeeting on January 23.After that meeting,according to Presswood,he returnedto work.Near Hollender's office in the plant he met the plant manager,who askedhim "What is this I hear about you men are strong for the Union?"Presswood in-dicated that it was true.Hollender then asked what Presswood expected to get outof the Union.Presswood responded that he did not know yet,that such thingstook time.Hollender observed that Presswood probably "Got a few beers andsandwiches"and, according to Presswood,"seemed mighty interested in what I haddone."Hollender finally said, with a laugh,that he had heard that Presswood was"going to be fired over having anything to do with the Union,"a remark whichPresswood did not take seriously at the time.However, 4 days later,on January 27,Presswood was laid off.According to Hollender's testimony the decision as to whoto lay off had been made sometime between January 15 and 20, which would havebeen in the week previous to this conversation.Plant Manager Hollender denied having any discussion with Presswood concern-ing unions or union activities.Askedspecifically concerning the conversation aboutwhich Presswood testified Hollender's testimony was that he had no recollection ofthat.According to Hollender, the only conversation he could remember with Press-wood about the Union was one several weeks after the layoff,when Presswoodcame to him and said that if he were given his job back he would have nothingfurther to do with the Union;Hollender responding that Presswood's layoff hadnothing to do with his union activities.As in the case of Coleman,Hollender's denial that he had any conversation withPresswood about the Union prior to the layoff makes it difficult to say that Press-wood's testimony is mistaken or the result of misconstruction of an actual conver-sation.Presswood's testimony must therefore be substantially accepted,or else theconclusion drawn that he was deliberately fabricating a story. I think that if hewere fabricating here his testimony would have been considerably more hurtful tothe Respondent than it is; particularly do I not think that he would have describedas humorous Hollender's remark that Presswood would be fired.I have found minorconfusion in some points of Presswood's testimony: He was unsure about the date 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe signed union cards, about the date of his discharge, and about the date of theunionmeeting.But these are substantially nonessentials.Upon observation Ijudged Presswood a witness anxious to be truthful;incapable,1 am persuaded, ofdeliberate falsification.I therefore credit his testimony as to this conversationwith Hollender.Vernon Ridner also testified to a conversation with Plant Manager Hollenderconcerning the Union.The incidentis asfollows:PresidentAdair's testimony is that it is the Respondent'scommon practice totransfer employees to other departments and work in order to avoid laying themoff.Ridner was among the employees laid off on January 26.On February 7,following a number of requests by Ridner for reemployment,he was rehired byHollender.Sometime after Ridner returned to work, according to Ridner,Hollenderasked him what he thought about the Union, Ridner replying that he did not know.Hollender asked Ridner whether he had sent in a card; Ridner replied in theaffirmative.Hollender then told Ridner that if the Union came in and work ranout in his department,he would not be able to take another job in the plant,but wouldhave to be laid off. This is the substance of Ridner's testimony as to the incident.Asked on cross-examination whether he had such a conversation with Ridner,Hollender at first could not recall, but added that if he did it was Ridner whoinitiated it.He was "almost absolutely sure" that he did not ask Ridner whetherthe latter had signed a union card.After some further questioning,however, herecalled that there may have been a conversation,brought up by Ridner,inwhichhe (Hollender)said that the Union made no difference"one way or the other," butthat if the Union came in "we would be less flexible."After some further reflectionby Hollender this possibility became a certainty,and he finally testified that he "didsay the operation would be less flexible if the Union came in, because if you can'tchange those people around from one job to another and if you are on spot weldingsuppose that is the only thing you can do, if you don't have a job for him you can'tkeep him on."Upon consideration of the testimony,and observation of the wit-nesses, I credit the testimony of Ridner.SurveillanceThe complaint alleges, and the Respondent denies, that Plant Manager Hollenderand Production Manager Passauer kept the Respondent's employees under surveil-lance during the union meeting of January 23, 1956.At the time of that meeting the Respondent operated a plant on Spring GroveAvenue, and another on Colerain Avenue, approximately 3 blocks apart. SpringGrove and Colerain are adjacent and parallel streets running in a north-southdirection,Colerain being the more easterly of the two.The Spring Grove plantis on the east side of the street in the middle of the block.The Colerain plant islikewise in the middle of the block,but on the west side of Colerain Avenue, andsouth from the Spring Grove plant.Two east-west streets lie between the SpringGrove plant and the Colerain plant.The union meeting was held in the MahoganyBar, which is a building on the east side of Colerain Avenue in the block immedi-ately north of the Colerain plant and immediately south of the Spring Grove plant.It as not uncommon for Plant Manager Hollender and Production Manager Pas-sauer to shuttle between the two plants in the Respondent's station wagon.At thetime of this event the Respondent was engaged in moving some operations to theColerain plant.There are two direct routes by which to go from the Spring Grove plant to theone on Colerain.The first route would be to go south on Spring Grove one-halfblock to the first east-west street,Marshall,turn left(eastward), go I block toColerain,turn right and go 11/2 blocks to the Colerain plant.This route passestheMahogany Bar, which lies a short distance south of the intersection of Marshalland Colerain,on the east side of the street.The other way would be to go southon Spring Grove 11/2blocks to the next east-west street south of Marshall, turnleft,go 1 block to Colerain,turn right on Colerain and go one-half block to theColerain plant.The latter route does not pass the Mahogany Bar.The evidenceis that these passages are equally acceptable.The union meeting was held at 5 p. m., at the end of the day shift.At sometime during the meeting Plant Manager Hollender and Production Man-ager Passauer drove slowly by the Mahogany Bar in a company station wagon,lookedin the direction of the bar, saw a number of employees there, and drove on towardthe Colerain Avenue plant.About 10 minutes later they returned along the sameroute, going in the direction of the Spring Grove plant. KECO INDUSTRIES, INC.329These facts are undisputed.Hollender's explanation is that this was a routinetrip between the two plants.He denied any purpose of, or suggestion that he wasengaging in, surveillance.I do not think the evidence substantial enough under the circumstances to supportthe conclusion that Hollender and Passauer were engaging in surveillance. It isquite conceivable that the occurrence was purely fortuitous,and in my judgmentthe evidence does not justify a contrary inference.Ihave not overlooked the fact that employee Coleman was questioned aboutthe union meeting by Hollender in the presence of Passauer and Stephens,and thatsome of that discussion indicated a purpose in Hollender-and Coleman in factso interpreted it-to observe the union meeting in order to ascertain the namesof the employees who attended.The voicing of such a purpose by the plant man-ager,in the circumstances here present,would inevitably tend to restrain the employeein whose presence it was made from attending union meetings or engaging in otherunion activity.A threat to keep the employees' union activities under surveillancehas no perceivable legitimate purpose, and none is here suggested.However,the expression of an intent to engage in surveillance does not establishthe surveillance itself.There must be an overt act in furtherance of the purpose.Here slower passage along a public street past the location of a union meeting,and interested glances in that direction,are not so clearly conduct of the character'of espionage as to warrant the inference that it is an act of surveillance.I shallconsequently recommend that this allegation of the complaint be dismissed.Conclusions as to Section 8 (a) (1)An employer's expression of view, argument,or opinion is protected both by theConstitution and by Section 8 (c) of the Statute.He is free to declare to hisemployees his noncoercive beliefs on the subject of unionism,and he may seek to.persuade them to his views by argument.He may not,however, lawfully employthreats of reprisal or promises of benefit in such connection,and if he does so, hecommits unfair labor practices.Similarly, interrogation of employees concerning the fact or extent of unionactivity, where casual, moderate, noncoercive, and not illegitimately purposed, islegal.However statements coercive in themselves,and interrogation related toevidence indicating that employees might consider the inquiries indicative of pos-sible reprisals are unfair labor practices.N. L. R. B.v.Columbus Marble Works,233 F. 2d 406 (C. A.5); Blue Flash Express Inc.,109 NLRB 591. And where theconduct is by a supervisor and is such as, had the employer himself engaged in it,would constitute unfair labor practices, the employer is equally responsible,unlessthe incident is isolated or the circumstances affirmatively disclose that the employeecould not reasonably construe the action as reflecting the views of management.In the instant case I find Production Manager Passauer,Plant Manager Hollender,and Foremen Schaefer,Dummitt, and Silvey to be supervisors of such status as tomake the Respondent responsible,under the existing circumstances,for their conductin the nature of unfair labor practices.The following conduct falls into suchcategory:(1)Foreman Schaefer's statements to employees Heeger,Watson,and Carterto the effect that employees could not mention unions and remain in the Respondent'semploy; and his statement to employees Carter and Hughes to the effect that em-ployees had been discharged for such action and for passing out union cards.These declarations would inevitably tend to restrain and coerce employees fromdiscussing unions and engaging in union activity, under fearthat theywould bedischarged for so doing.Carter's testimony,quoted in footnote 6supra,demon-strates that it produced precisely that effect.I think the declaration plainly coerciveunder the circumstances.In the context of these threats Schaefer's action in ques-tioning employees about a union also constituted interference, restraint,and coercion.Whether any organizational activities were actually in progress at the time of thethreats or interrogation is immaterial.Equally so is the fact that there was a periodof about 2 weeks in late January 1956 when Schaefer was not in the Respondent'semploy.The relevant question is whether he was a supervisor at the time of hisconduct-which he was..(2) Silvey's statements to employees that there would be layoffs or other reprisalsbecause of union activities.Thus,he told Hughes that employees would be laid offbecause of the union activities;he told a welder that there would be a layoff of"union agitators";he told Heeger that the latter would be discharged because of hisunion activities;he told Buck after the January layoffs that more would follow ifthe employees "kept talking abou the Union"; he told Hughest that President Adair 330DECISIONSOF NATIONALLABOR RELATIONS BOARDwould close the plant before he would accept the Union; and he told Hughes andHeeger, in sum, that if Adair had to pay union wages he would let go the men withthe least education.These were all outright threats of reprisal in employment.In that context Silvey'scontemporaneous interrogation of employees as to their union activities,occur-rences at union meetings,and his asking employees for union cards, were likewisecoercive.That Silvey was not Heeger's foreman does not dissipate the restrainingeffect of his conduct.Whether Silvey's statements were true is beside the point.Whether true or false they were coercive and restraintful.(3) Foreman Dummitt's advice to Buck, when the latter asked him about Silvey'sdisquieting declaration to the effect that more employees would be laid off if theycontinued to talk about the Union,that Buck would not-be laid off if he "kept hismouth shut about the Union."Also Dummitt's statement to Presswood and Smith to the effect that PresidentAdair would move the company before he would stand for a union.ThatDummitthas the undoubted right to express his noncoercive opinion on labor or on any othersubject in his automobile-or anywhere else-does not meet the issue.When asupervisor expresses to an employee his belief-whether well-founded or not-thatengagement in union activities by employees will meet with reprisals in employ-ment, employees will inevitably be restrained in the exercise of their organizationalrights..A threat of reprisal under such circumstances does not acquire an immunitymerely because of the form in which it is cast.(4)The interrogation of employee Coleman by Plant Manager Hollender, inthe presence of Passauer and Stephens on January 23 concerning the union meet-ing, and the suggestion made therein that the meeting would be kept under sur-veillance.It is immaterial that there is no evidence that this occurrence was com-municated to other employees.There is no requirement that an employee who issubjected to intimidatory or coercive conduct must communicate the incident toother employees-before it can become an unfair labor practice.Also coercive was Hollender'squestioning of employee Presswood concerning theUnion following the union meeting on January 23.However,sinceHollender'sremark that Presswood was going to be fired because of the Union was ostensiblyjocular,and so regarded by Presswood at the time.I do not find an unfair laborpractice in that declaration.Also unfair labor practices were Hollender's interrogation of employee Ridnerconcerning theUnion,andHollender'sstatement toRidner that if theUnion came in and work ran out in his departnient, Ridner would not be able totake another job in the plant, as was the practice,but would be laid off instead. Ifthiswere merely an isolated incident,the latter statement might be susceptible of anonsinister interpretation-asHollender insisted in his testimony that it was-butin the context of the other threats of reprisals made to employees in connectionwith the union activity,it is to be construed as a similar threat, and not as a mereobjective prediction of consequences beyond the Respondent's or Hollender's control.Interrogation of employees by an employer concerning union matters is notper sean unfair labor practice.Itmust be judged in the light of the totality of the em-ployer's conduct.Blue Flash Express Co.,109 NLRB591;N. L.R. B. v. ArmcoDrainage & Metal Products,Inc.,220 F. 2d 573 (C. A. 6). However,as has beenpreviously indicated,where the interrogation is related to evidence indicating thattheremay be reasonable apprehension of reprisals,the interrogation takes on aninherent threat.N. L. R. B.v.Columbus Marble Works, 233F. 2d 406(C. A. 5).Here the principal immediate supervisors of the affected employees all made threatsof reprisal in employment if the employees should continue to engage in unionactivity.Against such a background,inquiries by the supervisors as to whether theemployees were engaging in the activity, and the extent of it, could not help butbe coercive,for a confession of participation would make one eligible for the repri-sal.Whether the threats were true, or to the knowledge of the supervisor adequatelyfounded, is not of critical significance when the question is whether the declarationwas coercive.Unless the prophecy is patently ungenuine or unreliable(as in thecase of the remark of Hollender to Presswood,previously referred to) the employeeis as coerced by a supervisor's false or unfounded warning of discharge for unionactivities,as by a correct one. It is consequently found that the interrogation underthe presented circumstances was coercive.It is found that by the conduct above found the Respondent,in violation of Section8 (a) (1) of the Act,interferedwith,restrained,and coerced employees in theexercise of rights guaranteed in Section 7 of the Act.Other litigated conduct of the Respondent not specifically found to be violativeof the statute does not,inmy judgment,constitute unfair labor practices. KECO INDUSTRIES, INC.331The Section (8) (a) (3) AllegationsOn January 26, 1956, 3 days after the union meeting, the Respondent laid offMatthew Heeger, and on January 27 it laid off Clarence Buck, Charles Carter,Carson Goff, Charles Presswood, Vernon Ridner, James Thomas, and AugustusWatson.These layoffs were without prior notice to employees, and were effectiveon the day they were announced.' All eight of the employees had attended the unionmeeting, and had signed cards designating the Union as their bargaining.representa-tive.The group included leaders in the union activity.The General Counsel con-tends that the employees were in fact discharged.The Respondent's DefenseThe Respondent's contention, and its testimony-principally that of PresidentAdair and Plant Manager Hollender-is to the effect that the eight employees werenot discharged but were laid off, and that the reason therefore was a nondiscrimina-tory reduction in force pursuant to business necessity and previous plan.TheRespondent's evidence is that it has no policy of any kind with respect to unions.President Adair's testimony, in sum, is that in December 1955, the Respondentwas approaching completion of two contracts known respectively as M-A-1 and F-6,and that in that month Production Manager Passauer and Plant Manager Hollenderwere instructed to begin reducing force after the first of the year, at the rate of about10 percent of the complement per month until total employment was about 50 per-cent.At a dinner party for company officials and supervisors around Christmas-timePresident Adair said that completion of the M-A-1 contract would require areduction in force.The Respondent's operations, as described by President Adair, are susceptibleof "peaks and valleys," the peaks representing the periods of production of contracts,and the valleys representing periods between contracts and the period of engineeringand development of models after the contract has been secured.This situationarises, according to the evidence, because of the unique character of the subjectsof each contract.The gist of President Adair's testimony is that there are roughlythree stages in the execution of a contract: (1) the development stage, primarilyan engineeringoperation; (2) a preassembly stage in which, once a unit is approvedfor production, a substantial force is required for cutting of steel, parts fabricationand subassembling; and (3) the final assembly and shipping stage, requiring a lesserforce.These divisions are, of course, approximations only, for as President Adairalso testified, delivery requirements often necessitate fabrication and assembly on aday-to-day basis.In April 1955, President Adair's testimony continues, the Respondent had twomajor contracts, the M-A-1 and the F-6, which were substantially engineered andready for production.The exhibits disclose that at that time the Respondenthad about 50 shop employees.From then until late December 1955, the number ofsuch employees steadily increased, month by month, until it reached a peak of 103 onDecember 31, 1955. Sometime in the fall of 1955 the hours of work were cut from48 to 40 hours per week.After the first of the year 1956 the number of employeesbegan to decrease, as the result of normal attrition.Thus, during the week endingJanuary 7 there was a total of 96 shop employees on the payroll, on January 14itwas 94, on January 21, 93, and on January 28, 91. This reduction resultedsolely from quits.After the layoff on January 26 and 27 (reflected in the payroll ofthe week ending February 4) shop employment stabilized for some weeks at 86,and in the month' of March attrited to 81. By early May, due to attrition, 2.disciplinary discharges in March, and 18 layoffs in April, employment was down to58, and by June 28 to 51, which is about what it was at the time of hearing.During the period of these changes the value of unperformed contracts on handwas undergoing a corresponding diminution.Thus in April 1955, the value ofsuch nonproduced contracts was $1,300,000.On December 31, 1955, the unper-formed dollar value was approximately $200,000.By April 1, 1956, this figure haddeclined to $75,000, and by late April or early May the M-A-1 and F-6 contractswere fully produced.As of that latter time the Respondent had two additional con-tracts, one secured in January 1956 and the other May 1, 1956, which were under-going development but were not yet in production.The above figures as to employment and the stated values of the contracts arenot disputed by the General Counsel.Nor does there appear to be substantialRespondent'smethods of operation, despite some skepticism manifested in theGeneral Counsel's brief.Whether those methods were followed here is anothermatter, discussed later.There have been layoffs before in the Respondent's history, 332DECISIONS OF NATIONALLABOR RELATIONS BOARDsometimes for substantial periods.At the time of the January 1956 layoffs theRespondent was moving into the Colerain Avenue plant and production was, tosome extent, down, but only temporarily.On the basis of these facts the conclusion appears warranted that there wasplausible operational ground for contraction of personnel sometime in 1956.I find no substantial evidentiary basis for concluding that the eight employees weredischarged, as the General Counsel asserts.That finding, however, is not disposi-tive of the entire issue, for the layoff of employees because of union activities is asmuch an unfair labor practice as their discharge for such reason.And neither is my opinion that there was plausible operational ground for con-traction of personnel in 1956 necessarily dispositive of the case.Reductions inforce are sometimes achieved by normal attrition.Moreover, even if legitimateground existed for layoffs that does not establish that it was the substantialreason for them. If,, even though inevitable, the terminations were hastened by theprogress of the union activity, or timed to coincide with significant developmentsin it, or influenced in any substantial degree by it, they would be unlawful. Inquiryinto the circumstances and justification of the layoffs is consequently necessary.Apart from his general instruction in late 1955 to reduce the force by approxi-mately 50 percent by May 1956, President Adair's testimony does not indicate thathe participated to any extent at all in the January layoffs, either as to time of or themanner in which they should be made, the number of employees to be laid off,or their identity.Thus he testified that he had "no particular knowledge" that agroup would be laid off around January 27, nor who they were. In sum, the im-pression left by President Adair's testimony is that after the general instructionof late 1955, the matter was left entirely to the discretion of Hollender and Passauer(principally the former) and that he (Adair) was not consulted until April, whentherewere further layoffs.His testimony is that he first learned about theJanuary layoff when he received notice that an unfair labor practice charge had beenfiled-February 8.As to the policy which the Respondent followed in layoffs,President Adair testified, in sum, that in general the Respondent follows a policyof seniority subject to considerations of competency .9PlantManager Hollender's testimony is that he and Production ManagerPassauer selected the individuals to be laid off.Passauer did not testify.Hollender's testimony, in substance, is that with the exception of the cases ofJames Thomas and Matthew Heeger the selections were made on the basis ofcompetency.Thomas and Heeger were chosen because of seniority; Watson wasselected on both competency and seniority grounds.The actual reasons given byHollender for selection in each case will be later discussed.But at this point itmay be said that the evidence of the Respondent as to the need for and the timingof the layoffs, the places where they should be made, and the selection of individualsto be laid off, is not consistent, nor consonant with other known facts.Whether the Layoffs Were Consistent With the Respondent's Operational SituationIn the first place the layoffs do not appear to be in harmony with the Respondent'sdescription of its operational procedures and its production situation in January1956.Thus the Respondent's assertions are to the effect that the unperformedoperations on the contracts then in production were substantially assembly incharacter; that is to say, fabrication and subassembly were largely completed.Atsuch a stage in production, the Respondent's testimony is, its operations are largely,though not exclusively, concentrated on final assembly.That, in fact, is one of thegrounds urged in justification of the January layoffs months in advance of thecompletion of the contract obligations.But if such were the situation, one wouldexpect to find fewer layoffs in the assembly department.The record, however,reveals the exact opposite.Of the 8 laid off in January 5 (Ridner, Buck, Carter,Watson, Presswood) were in the assembly department.The other three wererespectively in refrigeration (Thomas), electrical (Goff), and sheetmetal (Heeger).PThus, he testified : "I think that [policy] can probably be deduced from our presentemployment roster.The men who are on there now have uniformly been there a muchlonger time."And later:Q. If I understand you correctly now, what you are saying is that the records inevidence here should disclose that the people who were laid off were those with lessseniority?-A. I think you will find that that is the case.Q. . . . then I would not be in error if I were to draw the conclusion, if I fol-lowed your record, that you followed the seniority in general?-A. That is correct. KECO INDUSTRIES, INC.333It is of doubtful plausibility that the Respondent would voluntarily reduce staffby the greatest percentage in precisely the department where, by its assertions, itshould at that particular time have had the greatest need of employees.One of theRespondent's policies, as President Adair testified, was to maintain "our work forceat a level consistent with our production requirements."Apropos of the likelihood of the presumed necessity of layoffs at the time andin the manner chosen, several other facts must be observed parenthetically: (1)After January 27, there were no further mass layoffs until April 6 and 13 when 14employees were laid off in 2 days, but of these only 3 were in assembly, 1 inelectrical, 4 in spot welding, and 1 in sheetmetal; none in refrigeration. It is thusseen that the layoffs in those categories were little more severe at that late date,when the contracts were virtually completed, than they had been in January, monthsbefore.For by April 30 these contracts had been completed.Moreover, boththe Respondent's answer and its testimony suggest that the actual completion wasa month in arrears of expectation or obligation.Thus, the answer states that the contracts were to be produced in an approximate12-month period from March 31, 1955. President Adair's testimony is substan-tially to the same effect.But the practical result of the January action appears tohave been to retard the completion of the contracts to no apparent purpose.Thisconclusion seems confirmed by the Respondent's answer and by President Adair'stestimony.These are to the effect that as of December 31, 1955, the dollar valueof production contracts on hand was $200,000; on April 1, 1956, it was $75,000;and by April 30, 1956, were fully produced. It is thus seen that in April theRespondent produced at the rate of $75,000 per month, but in January, February,and March at a rate only slightly in excess of $40,000 per month.There is noexplanation for these facts, and no persuasive indication as to why it was apparentlydeemed preferable to delay completion of the contracts to April 30, when it mighthave been done much earlier, and within the 12-month time period.The resultsof the layoff thus do not seem reconcilable with a policy of maintaining a workforce at a level consistent with production requirements or contractual commitments.(2) On the basis of the Respondent's rate of turnover as of the end of 1955 it isnot apparent why, if a reduction in force was desired in January, it was thought thata layoff was necessary to achieve it.For in 1955 the Respondent's quit rate wasaveraging in excess of 10 percent per month.General Counsel's Exhibit No. 12, asummary of payroll information, discloses that between April 1 and December 31,1955, a 9-month period, 98 persons quit the Respondent's employ. In 1955 theRespondent's weekly employment varied from a low of 50 in April to a high of103 in late December, with an average employment of 81. If the quit figures areconfined to electrical, assembly, sheetmetal, welding, refrigeration, and soldering,personnel losses were 78 in the period, an average of over 8 per month. It is thusseen that on the basis of the Respondent's experience record, normal turnover couldhave been expected to reduce employment 10 percent in January-which is what theRespondent supposedly desired. It is improbable that the Respondent was notaware of, and did not ordinarily operate by, its experience.Furthermore, duringthe period from January 1 to February 27, 1956, the Respondent actually lost byquits 3 electricians, 4 cleaners and janitors (Presswood had done such work for theRespondent), I sheetmetal man, 2 welders (Ridner was a welder), 3 assemblers,and 1 refrigeration man.Looking at the problem prospectively as of late December1955, therefore, it is not evident why it should have been thought that layoffswould be required in order to reduce force in January.Whether the Force Was in Fact ReducedIn the second place, the record discloses that no real reduction was achieved inthe affected departments by reason of the layoff, for the Respondent promptly hiredmen to replace those who had been laid off, or transferred men-some junior inseniority-from' other jobs.Thus, in the assembly department there were 20employees as of January 27.Five were laid off. Less than a week later, onFebruary 1, the Respondent hired Robert Greenwald and Bennett Allen in assembly.On February 7 it rehired Vernon Ridner, and on February 19 it hired StephenBoggs.At around the same time Foreman Dummitt of assembly also asked PlantManager Hollender to rehire Clarence Buck, for the reason that he was under-staffed.Instead of recalling Buck, however, Hollender, without credible explana-tion, transferred Alden Mobley-who had been hired on January 12, 2 weeks beforethe layoff.Mobley was a cleaner who had no prior experience in assembly.Thatthe layoff achieved only a temporary reduction in the assembly department isconfirmed by-the testimony of Foreman Dummitt.Asked whether he "wound up 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith less people" after the layoff, Dummitt testified, "Well, right at the time but itwasn't long until we had about the same crew." toThe electrical department was not reduced at all by reason of the layoff.CarsonGoff was laid off on Friday, January 27. On Monday, January 30, the first regularworkday thereafter, the Respondent rehired Ronald Sexton, who, it asserts now, hadbeen on a leave of absence since August 27, 1955.Carson Goff's testimony is un-denied, however, that when Sexton left the Respondent's employment in 1955 hetold his foreman Rinehardt that he was quitting his job.On February 3 RaymondSchoster, and on February 27 James Murphy, quit.On March 13 the RespondenthiredGeorge Lindsey. It is thus seen that the reduction eventually achieved inthe department was by reason of quits, and not by reason of the layoff.In the refrigeration department employment increased after the layoff.HereGeneral Counsel's Exhibit No. 12 shows six employees11onJanuary 27, the dayJames Thomas was laid off. On the following day Charles Chilcotequit, leavingfour in the department.The undenied testimony of Vernon Ridner is, however,that after his rehiring on February 7, the Respondent hired 3 new employees assilver solderers, leaving the refrigeration department with a net gain of 1 employee.In the sheetmetal department there was alsoa net increasein employment afterJanuary 27.There were seven employeesin thatdepartment when Matthew Heegerwas laid off (Howard Young, Fusco Young, Charles Glacking, Ed Hughes, MatthewHeeger, Arthur Steele, and Joseph Sargent). In the week after the layoff ChiefSchaefer, needing additional help in the model shop, asked Production ManagerPassauer to hire Heeger back. Instead, Passauer assigned to the job Charles Gay,a cleaner who had been hired only I1 days before the layoff.12 On February 17,1956,Richard Stacy, a new employee, was hired in the sheetmetal department.Vernon Ridner's undenied testimony is that after his return to work two employeeswere transferred to the brakes on which Heeger had worked in the sheetmetal shop:Daniel Fairchild, and-'on March 16 when Ed Hughes quit-Edward Moneyham.Thus, even if the model shop is not considered to be a part of the sheetmetal de-partment (though its work is exclusivelysheetmetal)within 3 weeks after thelayoff the sheetmetal department was back to its prior strength by the hiring ofStacy, and with the transfer of Fairchild had increased its complement to 8.It is thus seen that in each of the departments where employees werelaid off,within several weeks the department had as many or more employees than before.Nor is this explainable as the result of transfers, for in the period between thelayoffs and mid-March, while the total shop employment remained relatively con-stant (86 in the week of February 4; 86 in the week of March 17; and varying from84 to 85 in the weeks between), the Respondent was losing 12 employees by quits.The difference it made up by hiring.Meanwhile the Respondent was notfollowing itsasserted projected policy ofreducing force by about 10 percent each monthuntilitreached the neighborhoodof 55 percent-nor even permitting attrition to do it. In fact its rate ofhiringsduring January 1956 does not indicate any such policy at all.For in that month theRespondent hired 10 employees. It is scarcely - conceivable that an organizationplanning acutback of 10 percent within days would hire that many additionalemployees.In any event the months between January and April show no sub-stantial reduction in force.BetweenJanuary 28 and April 2 there was 1 layoff-Ronald Coleman, a utility man.During that period total shop employment de-creased by quits and 2 disciplinary discharges from 86 in the weekendingFebruary4 to 81 in the week ending April 7-as contrasted with the projected reductionin that period of 20 percent.Thereis no explanationfor the failure to reduce forceinFebruary and Marchin accordancewith the claimed policy. Indeed, the Re-1° The suggestion is made that this resulted from the transfer of the night crew to days.It is seen from the above-stated facts, however, that the only transferred employee was theinexperiencedMobley.The otheradditionsto the assembly crew were the result of hir-ingsafter January 27.11 James Thomas, Harold Roberts, Robert \Vesterkamp, Charles Crouch, Charles Chilcote,and John Galloway. Galloway is described as a torch solderer, which isthe same type ofwork that Thomas did.12 Schaefer testified that Gay had worked for the Respondent before, butdid not indi-eato when or in what capacity. General Counsel's Exhibit No. 12, however,gives his hiringdate as January 16, 19511.The 1955 payroll does not containhis name.At one pointin his testimony Schaefer said that he did not think that Heeger "would have cared for"the job thatliehad in mind,a declaration scarcely reconcilable with his suggestion toHollender that Heeger be rehired for the job. KECO INDUSTRIES, INC.335spondent's actions after January 27 indicate that it was affirmatively striving tomaintain its force-not to reduce it.Other factors militate against the plausibility of the defense.In December 1955 James Thomas, then the senior employee in the refrigerationdepartment in terms of the date of original employment, told his foreman, SanfordSilvey, that he was going to quit, saying that he expected to go to California.When Thomas ultimately left on December 31, 1955, Foreman Silvey told himthat he would hold Thomas' job open for him for several weeks, saying "You willbe back."Thomas responded, "1 probably will." Silvey proved a sound prophet.Thomas shortly changed his. mind about going to California.Within the next 2weeks he telephoned Plant Manager Hollender from Rockwood, Tennessee, some200 or more miles from Cincinnati, and asked for his job back, explaining that hehad just got married.Hollender told him to report for work.On January 16Thomas returned to Cincinnati and to his job.He worked for 10 days and thenwas laid off with the others.At no time did Hollender suggest to Thomas thatthe job was temporary or that a cutback was planned.Hollender's actions in this matter do not to me reflect those of a man intendingor expecting to lay off 10 percent of his force within the next 2 weeks.Hollendertestified that he decided upon the individuals to be laid off sometime betweenJanuary 15 and 20; but that the decision as to the time of the January layoff hadbeen made by him and Passauer a week prior to selecting the individuals. Indeed,according to Hollender, the decision to make the layoffs in January had been madeeven earlier; and the time of effecting them was delayed about 21/2 weeks becauseof complications connected with moving into the Colerain Avenue plant. If thatwere so, Hollender knew before he talked to Thomas that layoffs were imminent,probably had already made his selections, and was merely waiting for the movingdifficulty to be straightened out before executing them.Thus, if the testimonyof Hollender is accepted, when he rehired Thomas the January layoff, the numberand substantial identity of the employees involved, and the time it would occurhad already been decided upon: leading to the somewhat curious conclusion that itprobably had been decided to terminate Thomas even before he reported for work.Following the layoffs three new employees were hired to solder-the kind of workthat Thomas performed.There is no satisfactory explanation for the hiring of theseemployees or for the failure to recall Thomas for any of these jobs.Under thecircumstances I cannot give credence to Hollender's testimony.Whether SeniorityWas a FactorIt has been seen that the Respondent asserts that it follows a seniority policy inlayoffs.In addition, according to President Adair, the Respondent has a policy oftransferring employees in order to avoid layoffs, turnover, and to take advantage oftheir experience.The January layoffs, however, do no reflect any such policies. In-deed an analysis of the situation in each department indicates quite the contrary.In the assembly department there were 20 employees at the time of the Januarylayoff.IfRidner is included in this department (General Counsel's Exhibit No.12 so carries him), 5 were laid off (Ridner, Buck, Presswood, Carter, and Watson).In the order of seniority, measured by date of original employment, these men wererespectively 1, 3, 10, 15, and 18 in the department. If Ridner is classified as awelder (which he was according to Hollender) he was second in seniority among 11.In the electrical department there were 18 employees at the time of the Januarylayoff.One-Carson Goff-was laid off. In seniority Goff was No. 5 in thedepartment.13In the sheetmetal department of 7 employees Matthew Heeger was No. 5 inseniority.In refrigeration of 5 employees James Thomas was No. 3 on the basis of accumu-lated service; No. I on the basis of date of original employment.A check of the Respondent's payroll information summarized in General Counsel'sExhibit No. 12 discloses, as I analyze it, a total of 41 shop employees in comparablecategories who had less experience, service, and seniority with the Respondent thanthose laid off in January, but who were retained in preference to the latter. Someof those retained had been in the Respondent's employ as little as 10 days-scarcelylong enough to have enabled the supervisors to have evaluated their performance,'-Donald Steinhaus, hired May 14, 1951, quit August 19, 1955, and rehired December 9,1955, has been rated No. 1 in seniority in the electrical department, on the basis of ac-cumulated service and date of original employment, though he would have been No. 7on the basis of date of most recent hiring. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDmuch less their potential.Nevertheless, they were preferred over their seniors.Areduction in force in which half of the employees retained are junior to those laidoff is hardly one along the lines of seniority. I think it significant that in not oneof the affected departments was the junior employee laid off. It is therefore apparentthat the January layoffs followed no seniority policy.11The Asserted Grounds for Selection of IndividualsPlant Manager Hollender testified as to the reasons for selection of the eight em-ployees laid off.His testimony is, in substance, that competency was the basis forselection, save where performance was equal-in which case he followed seniority.His testimony as to the basis for selection cannot be credited.Thomas:In the refrigeration department Hollender testified, he chose Thomas,even though Thomas' work was "pretty good," because Thomas was "the newestman." It has been noted, however, that, in terms of date of original employmentThomas was the first man in the department, and in terms of accumulated servicehe was No. 3. Only if Thomas' seniority is dated from the date of his most recenthiring (a practice which the Respondent's evidence does not indicate it followed withrespect to any other employee), could it be asserted that Thomas was the "newestman." It is difficult to fathom why if competency was sound ground for ignoringlength of service in other departments, it should not have been so considered in therefrigeration department.And it has already been seen that Silvey promised to holdThomas' job open for several weeks.Hollender further testified that while Thomaswas gone he had hired a replacement for him.General Counsel's Exhibit No. 12shows no hiring in the refrigeration department during the period of Thomas' absenceexcept Thomas himself.Under the circumstances the explanation that Thomas was let go, even thoughcompetent and of long service, because he was the "newest man," or because he hadbeen replaced, is not credible.Ridner:Hollender's testimony is that he was at that time employed in the spot-welding department.The reason for this selection, according to Hollender, was thatRidner's work was "not as good as the other men that we had in this department, soI had to choose him as the one to go"; and especially because there were "men inthat department with longer service than Mr. Ridner."However, contrary to Hol-lender's testimony, Ridner was the senior employee if classified as as assembler, senioremployee if classified as a spot welder, and second in seniority if classified simply asa welder.Hired on August 12, 1952, he had never before been laid off, even inperiods of low production.When he was let go in January 1956 there was notanother employee in spot welding whose service preceded 1955. Five of the eight em-ployees in that category had been hired since October 1, 1955-1 in fact only 3 weeksbefore the layoff.The total service of all 5 amounted to 11 months, as contrastedwith Ridner's almost 31/2 years.Yet all were preferred over Ridner.There is noclaim that the quality of Ridner's work suddenly fell below his previous standard;nor persuasive explanation as to why, if he survived all previous reductions in force,he should have been caught in this one.As soon as he was laid off, Ridner began returning to the plant and asking forreemployment.After some 2 or 3 talks with Hollender, Ridner was rehired.Ashas been seen, Hollender, after rehiring Ridner, spoke to him about the Union, askingwhat Ridner thought about the Union and whether he had sent in a card. In addition,Hollender gave Ridner a not-too-oblique warning that the Union might cost him achance to transfer if there was another layoff-a moral which was not likely to be loston Ridner after his recent experience.Among the spot welders retained in Januaryin preference to Ridner were Claude Fugate, Luciano Ciambelli, and Wayne Parker-all junior in service.It has been noted that an asserted reason for Ridner's layoffwas that his work was not as good as that of the men retained.However, in April1956 Fugate, Ciambelli, and Parker were laid off, but Ridner retained.There is noexplanation for this reversal. It seems strange that in January Ridner was not con-sidered as competent a workman as any of this trio, but in April he apparently hadbecome superior to all of them. The most persuasive conclusion to be drawn is thatif the criteria for selection in January had been either seniority or competency Ridnerwould not have been laid off.In explaining Ridner's layoff Hollender also suggested that work had fallen off:"We were slack in that department and he was the one I picked." That statementis to be contrasted with his explanation for the rehiring of Thomas only 10. daysbefore: "We were in full scale production on the 16th and I took him back in"; andhis testimony that the reason he rehired Ridner on February 7 was that production"picked up a little bit." It does not seem reasonable that 8'employees were indefinitelylaid off for a production hiatus of 2 weeks. KECO INDUSTRIES, INC.337Presswood:The reason given by Hollender for selecting Presswood for layoffwas that he was "the least valuable," he "had to be led more than the rest," and he"wasn't really adapted to his work."Foreman Dummitt, however, recommendedPresswood for a raise, and he was given it, presumably with the concurrence of theplant manager. It will also be noted that at the time of his layoff Presswood wasworking overtime doing janitorial work for the Respondent in addition to his regularduties on the assembly line.This job had been offered to Presswood by Earl Spaul-ding and Plant Manager Hollender because Presswood had a large family and a lotof illness in it, and Spaulding and Hollender thought that he "needed" the extrawork.The need for janitorial services continued after Presswood's layoff.OnJanuary 12 the Respondent hired 1 cleaner, on January 16 it hired 2 more, and onFebruary 20 a janitor.The Respondent's evident-and laudible-concern for Press-wood in early January cannot be reconciled with his abrupt layoff later in the month,while men junior to him were retained, and new employees hired to do his work.Heeger:Hollender's explanation for the selection of Heeger is demonstrablyincorrect.Hollender's testimony is that Heeger was "the newest man in the de-partment, and so he was the one I decided should go. "General Counsel'sExhibit No. 12 discloses, however, that Heeger was fifth in seniority among sevenin the department.The two employees junior to him were Arthur Steele, hiredOctober 17, 1955, and Joseph Sargent, hired November 22, 1955.That this selec-tion was not the result of mistake as to seniority is evident from other facts: Thus,when Foreman Schaefer asked Hollender to rehire Heeger to fill a vacancy in themodel shop Hollender transferred Charles Gay instead, even though Gay had beenhired only 10 days before the layoff. If seniority had been Hollender's reasonfor Heeger's selection, he would scarcely have chosen a new employee in preferenceto rehiring Heeger, in view of the Respondent's normal policy of taking advantageof the experience of employees. It has already been seen that another new employee,Richard Stacy, was hired on February 17 and that two other employees were trans-ferred to the sheetmetal department to operate brakes-Heeger's job.Heeger'scompetence is not questioned.He received a raise in pay upon the recommenda-tion of Schaefer who also, as has been seen, asked that he be rehired.Goff:Hollender's testimony as to the selection of Goff was that Goff had gone"A.W. O. L.," that is, had left the Respondent's employment without notice inAugust or September 1955, and had been later rehired by the then ProductionManager Johnston over the opposition of Hollender, who testified: "If it had beenup to me he wouldn't have got his job back." Later evidence establishes that thistestimony is erroneous.At the time that Hollender testified, General Counsel's Exhibit No. 12, a summaryof payroll information supplied by the Respondent pursuant to subpena, showedGoff as having quit on September 10, rehired on October 12, quit again onOctober 13, and rehired on October 17.Hollender's testimony is consistent withthat information.Goff, however, had previously unequivocally denied having gone"A.W. O. L." Prior to the introduction of General Counsel's Exhibit No. 12Goff testified that he had received permission from his foreman, William Rinehardt,to be off for some time in September or October to enable him to go to Kentuckyto handle some business matters in connection with his mother's death.Testifyingwithout benefit of the records, his testimony was that he was gone "approximately aweek."Goff flatly denied having quit then or later.When General Counsel'sExhibit No. 12 was subsequently introduced into evidence, it became apparent eitherthatGoff's testimony was completely incredible, if not indeed knowingly false, orelse the record was grossly in error.When Hollender testified, his testimonysupported that of the summary.Following the close of the hearing, however,further check of the Respondent's original records, pursuant to agreement of counsel,elicited facts demonstrating apparent inadvertent error in General Counsel's ExhibitNo. 12, and tending to establish the truth of Goff's testimony, and the untrust-worthiness of Hollender's.Thus the Respondent's original payroll records forGoff show that he was absent 1 full week-October 8 to 15-and part of the next.The records disclose him at work all other weeks of the year from July to December.There is no indication anywhere in these records that he had ever quit.Goff's further undenied testimony was that upon his return Production ManagerJohnston had told him that he was entitled to a 10-cent-per-hour raise whichJohnston had "forgot" to tell him about previously.The original payroll recordshows a 10-cent raise for Goff in the week of October 1.It is thus seen that the original records corroborate the testimony of Goff,establish the error in General Counsel's Exhibit No. 12, and contradict the testimonyof Hollender.The conclusion that must be drawn is that Hollender's testimony,450553-58-vol. 118-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDconforming as it does to the demonstrably erroneous documentary evidence, is notto be relied upon. In this connection I have also noted that Foreman Rinehardtwas not called as a witness to refute Goff's testimony.14There is other reason to question the legitimacy of Goff's layoff.GeneralCounsel's Exhibit No. 12 shows that over a dozen employees quit the Respondent'semploy in 1955 and 1956 and were rehired, some multiple times, without evidentresentment by Hollender or prejudice to their status.Goff's layoff cannot be justi-fied either on the basis of competence or seniority. Seniority-wise he was No. 5among 18 employees in his department.His competency is indicated by the factthat he received 3 wage increases between June 25 and October 1, 1955, the lastincrease being an award for having, with another employee, devised a new wiringsystem in the control boxes.On the evidence there is no discernible credible legiti-mate ground for the laying off of Goff.As has been seen after his terminationRonald Sexton was hired, although Sexton had told Rinehardt in August, whenleaving, that he was quitting. In March 1951 George Lindsey was hired.Goffwas not recalled for either vacancy.Watson:The ground assigned by Hollender in his testimony for Watson's selectionwas that Watson was "the newest man over there," "his work . . . was sloppy,"and he "wasn't-up to his job."Watson was not, however, the "newest man" in the assembly department.Heand Leo Trueworthy had been hired on the same day. Another assembler, EdwardIngram, hired on November 29, 1955, was junior in service.Both Trueworthyand Ingram were retained in preference to Watson. Both later quit: Trueworthy inFebruary, Ingram in March.There is no corroboration from any of the foremenas to Watson's asserted deficiencies; indeed, no concrete specification. I regardHollender's testimony in that respect as vague and unreliable. If Watson was"sloppy" and "not up to his job," I think that the Respondent would have dischargedhim long before; particularly when, as Hollender's testimony indicates, the Re-spondent's vendees have resident inspectors in the plant.Carter:Hollender's testimony is that Carter was chosen, despite his seniority,because his attendance record was spotty, and production was down at the time.Ithas already been noted that on January 16, according to Hollender, the Re-spondent was in "full scale production," and on February 7 production had "pickedup."As a matter of fact, on February i Hollender hired Bennet Allen is assembly,Carter's department; on February 7 he rehired Ridner, and on the 9th he hiredStephenBoggs.If the production lull were as temporary as Hollender's testimonyand these hirings suggest, no adequate reason is ascribed for not so informingthe laid-off employees, and for not recalling them when production picked upagain, instead of hiring replacements, as the Respondent did.Carter was also a welder. If so classified he would have been No. 4 in seniorityin a list of 12. If Ridner is not considered among the welders Carter was thirdout of 11.Thereisno corroboration of Hollender's testimony as to Watson'sattendancerecord,though such evidence was surely available if the testimony were true.Clarence Buck:Like Ridner, Buck was among the Respondent's senior employees.In fact, out of the 116 nonsupervisory employees listed in General Counsel's ExhibitNo. 12 as employed during 1956, Buck was the ninth oldest in terms oforiginal em-ployment.He was not employed by the Respondent during the period from Novem-ber 1953 to June 1955.Ridner was seventh oldest.Among assemblers Buck was,on the same basis, third among 20.Ridner was first. If only total service is con-sidered,Buck was fifth in seniority, Ridner first.Hollender's explanation forBuck's selection was "the same reason I laid the other ones off. I had to evaluatethe men, the job they did, and the ones that we could use the least were the oneswe laid off." I cannot tell whether this is an assertion that Buck was not as valuablean employee as those retained,or exactly how it is to be construed.There is nospecific attack on Buck's competency.Indeed,in view of Dummitt's request thatHollender rehire him, there could scarcely be.The supposition is not persuasivethat the Respondent considered it more efficient to put a new and inexperiencedemployee in Buck's place rather than rehire Buck,when it had a seniority policy,as well as a policy of transferring employees in order to avoid turnover and totake advantage of their experience.141 have considered that fact that Goff, a young man, spent a period of several weeksin jail at some time prior to the hearing. I have weighed this matter along with theother circumstances,and have concluded that it does not overcome the evidence support-ing the above findings, or outweigh the objective evidence corroborating Goff's testimony. KECO INDUSTRIES, INC.339Conclusions as to the Section 8 (a) (3) AllegationsAs has been seen, the first union meeting was held on January 23, 1956.As theforegoing findings disclose, PlantManager Hollender and Production ManagerPassauer were aware of this meeting, questioned employee Coleman about it priorto its being held, passed by the Mahogany Bar twice during the course of the meeting,and saw a number of the approximately 30 to 40 employees there in attendance.Summaries of payroll information in evidence indicate that in the week of the unionmeeting the Respondent had about 116 employees, of whom about 86 would appearfrom their classifications to be in the category of nonsupervisory production andmaintenance employees.Within 4 days after the union meeting 8 employees were laid off. The eight in-cludes a number of those most active in distributing union cards.All had attendedthe union meeting and had signed cards designating the Union to act as theircollective-bargaining agent in dealing with the Respondent on their behalf.MatthewHeeger, one of the most active of the union group, was laid off on January 26; theothers on the following day, January 27.All were told that it. was because of areduction in force and work.There was no advance notice; the layoffs wereeffective immediately.As has also been seen, the layoffs were preceded by conduct by supervisors in thenature of interference and restraint and threats to employees concerning the unionactivity.Thus, Foreman Schaefer warned employees Heeger, Carter, Hughes, andWatson, in substance, that they could not continue in their employment with theRespondent if they evinced an interest in the Union, underscoring his observationswith references to the cases of other employees who, he asserted, had been dis-charged for union activity.Schaefer also questioned employees about their unionpreferences.Foreman Silvey interrogated employees Carter, Hughes, Heeger, andPresswood about their participation in union activities, such as to whether they hadsigned cards or had gone to union meetings, or had union cards.He told Hughesthat employees would be laid off because of their union activities, and on the day of theunion meeting predicted that there would be a layoff of "union agitators."OnJanuary 26 Silvey told Heeger that the latter was going to be laid off that eveningbecause of his union activities.On the following day, January 27, Silvey toldClarence Buck that more employees would be laid off if they "kept talking about theUnion."When Buck, disquieted by that statement, asked his friend ForemanDummitt about it, Dummitt told Buck that if he wanted to keep his job he should"keep [his] mouth shut about the Union." On the day after the union meeting Dum-mitt told employees Smith and Presswood that he did not believe that PresidentAdair would "stand for a union," and would move the Company. Plant ManagerHollender questioned employee Coleman in the presence of Production ManagerPassauer and Stephens on the afternoon of January 23 concerning the extent ofColeman's union activity and the impending union meeting, and indicated his interestin identifying who attended the meeting.After the meeting Hollender questionedemployee Presswood about the Union.After rehiring Ridner in February 1956Hollender questioned him as to what he thought about the Union and had doneabout it, and further told Ridner that with the advent of the Union Ridner wouldno longer be able to transfer to another job in the plant in the event of a workshortage, but would have to be laid off.Thus it is seen that every supervisor over these employees below the rank ofPresident Adair participated in unfair labor practices, and save Passauer, warnedemployees that union activity would, and was going to, result in the loss of employ-ment or be met with other reprisal: In view of the widespread interrogation ofemployees, Hollender's and Passauer's passage by the location of the union meetingwhere they saw employees, the fact that each of the laid-off employees had signed aunion-designation card and had attended the union meeting, and the unconcealednature of the employee's union activity, it is concluded that the Respondent hadknowledge as to which of them attended the union meeting and signed cards.More-over Foreman Dummitt told Clarence Buck after the layoffs that he judged Carter,Presswood, Heeger, and Hughes to be the union leaders. Some employees, such asPresswood, Heeger, Buck, and Carter, upon inquiry by supervisors indicated theirunion interest and activity; Goff, Heeger, and Buck passed out union cards among theemployees.It is concluded that the Respondent was aware of the degree of union activity ofeach of the laid-off employees.Under circumstances such as here present, an em-ployer is chargeable with knowledge of union activities acquired by a supervisor, andthe supervisor's statements are probative evidence of the motivation for the dischargeof employees.Montgomery Ward & Co.,115 NLRB 645;Drico Industrial Corpo- 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDration,115 NLRB 931. Disproportion in the percentage of layoffs as between unionadherents and others, when accompanied by substantial supporting evidence, maybe persuasive evidence of discrimination.Otis L. Broyhill Furniture Company, 94NLRB 1452. ' Equally so may be inequality in rehiring as between union adherentsand those not.N. L. R. B. v. Somerset Classics, Inc., etc.,193 F. 2d 613 (C. A. 2).Disproportion may also indicate knowledge of union activities of employees.Con-necticut Chemical Research Corporation,98 NLRB 160. In fact, it has been heldthat the failure of an employer to offer proof concerning the percentage of itsemployees who were union members justified an inference of discrimination in thedischarge of a disproportionate number of union adherents.N. L. R. B. v. DinionCoil Co., Inc.,201 F. 2d 484 (C. A. 2); and see N. L.R. B. v. Shedd-Brown Mfg.Co.,213 F. 2d 163 (C. A.7); Harold W. Baker Co., 71NLRB 44, 59.Were it will be noted that approximately half the production and maintenance em-ployees did not attend the union meeting.Yet 100 percent of those whose were laidoff had done so.How many production and maintenance employees had signedunion-designation cards is not disclosed-but it was obviously not 100 percent..Indeed, there is no evidence that the Union secured the designations of a majorityof employees in any conceivable unit.Nevertheless, among those laid off, 100 per-cent had signed designation cards.The likelihood is remote that a selection of em-ployees on the basis of production needs would catchonlythose who had attendedthe union meeting,and onlythose who had signed union cards.15However, an inference of discrimination should not be lightly, conclusively, orautomatically drawn from the mere fact of disproportion.The possibility of coin-cidence is ever present.The disproportion should be considered as an item of, andnot a substitute for, evidence. It has been so considered here.Here, when viewed against the record of union opposition, interference, inter-rogation, and threats of reprisal in employment by supervisors, and the timing of thelayoffs with relation to the first union meeting, the fact that each of those laid offhad attended the union meeting and had signed a union card, acquires significance.The whole congeries of fact establisha prima faciecase of layoff for union reasonswhich, if not dispelled by explanation, would require a conclusion of discrimination.This is not to say that the Respondent is required to disprove that it committedunfair labor practices. It is under no such obligation.The burden of proof is, andremains always, on the General Counsel.Where, however, his evidence is, on itsface, persuasive and convincing, a rational explanation is required to refute it.,But, as we have seen, the Respondent's explanations are not only not plausible,they are contradicted by the evidence and inconsistent with the Respondent's owntestimony.Thus, the January layoffs apparently retarded the completion of theRespondent's contractual commitments.They hindered production.They leftsome crews short handed.They did not result in a reduction of force.They didnot follow seniority, they did not follow competency; though the Respondent nor-mally considers both.After the layoffs the Respondent hired new employees incategories which the discriminatees were qualified to fill.No discriminatees otherthan Ridner have been rehired, although they continued to request reemployment.Indeed, supervisory requests for the rehire of the discriminatees were ignored andnew employees put in the places.None of the discriminatees was transferred, al-though the Respondent has a transfer policy to avoid layoffs, and used it in the caseof other employees. In sum, in none of its aspects does the January layoff reflectthe action to be expected under the circumstances, the action normally followedby the Respondent, or the course which, according to the Respondent's testimony,it actually did follow.The only persuasive conclusion that can be drawn from the whole record is thatthe layoff was decided upon because of the union activity and, as the supervisors'statements set out heretofore indicate, to discourage and checkmate it. In thisrespect the timing of the layoff and the identity of the individuals selected are signi-ficant.The layoff began 3 days after the first union meeting-the first indication ofdefinite progress in the union effort after several months of organizing. It has beenseen with what concern and unfavorable interest the Respondent's supervisors15Even if statistical comparison is confined to the groups in which the layoffs fell ratherthan-as seems more proper-production and maintenance employees, the disproportionis excessive.Thus General Counsel's Exhibit No. 12 shows, as of January 26, the followingnumber of employees in the affected departments : 20 in assembly, 18 in electrical, 5 inrefrigeration, 7 in sheetmetal, and 11 in welding-a total of 61. If 40 employees attendedthe union meeting, chance should have resulted in the layoff of some who did not. Forauthorities and it discussion of statistical improbabilities in this kind of situation see theHarold 1V. Baker Companycase, 71 NLRB 44, 59. KECO INDUSTRIES, INC..341regarded this meeting.Although only 30 to 40 of the approximately 86 employeesthen listed on the Respondent's payroll as nonsupervisory production and main-tenance employees attended the union meeting, all 8 of the employees laid off haddone so. In addition the eight included most of those active in distributing unioncards.In the existing factual circumstance, the likelihood that a chance selectionof eight employees to layoff would result in picking only among those who had at-tended the union meeting and had signed union designation cards, and most of thosewho distributed union cards, becomes too remote for serious acceptance, and must bediscarded.16In view of the rather conclusive fact that the Respondent did not actually reduceits complement of employees in the affected departments by the January layoffs,and for the other reasons heretofore set out, it must be found that reduction in forcefor bona fide economic reasons was not the motivating cause for the layoff.As hasbeen said, the timing and the selections indicate a purpose to checkmate the unionactivity.This is not to say that a layoff may not have been ultimately necessary.As has been seen, there was one in April when the M-A-1 contract was completed.But it is as much an unfair labor practice to hasten a layoff for the purpose of in-fluencing or forestalling union activity as it is to engage in any other form of dis-crimination.In either case employees are deprived of employment as a conse-quence of union activity (whether their own activity or that of others) resultingin the discouragement of membership in a labor organization.it is found that in the instant case the January layoffs were so motivated.I have not overlooked other considerations raised by the Respondent, considera-tions which, in factual contexts other than those here present, might be weighty,perhaps decisive; but which lose much of their significance in the pattern of substan-tial and weightier evidence indicating discrimination.Thus, Watson was hired eventhough he informed Chief Schaefer at the time that he was a member of a union.President Adair's testimony is that he once declined to discharge a newly hired em-ployee when he learned that the employee had gone on strike at another plant inthe community.Neither of these incidents occurred at a time of significant unionactivity, nor do they indicate or pose a threat of successful union activity at theRespondent's own plant.At a foremen's meeting, sometime in February 1956,President Adair told the foremen that he did not think that the Union would hurthim, because he was practically paying union wages already.And at a dinnermeeting in March he said that the matter of a union was "entirely a subject for themen's own choice."Assertions of such character lose much of their force when, ashere, they come after the layoff and the filing of charges (the charge was filed onFebruary 7).Equally not controlling is the fact, as testified to by President Adair, that theCompany has never established any policy with respect to the employment of unionlabor; nor has President Adair ever issued any instructions to the plant or produc-tionmanagers concerning the employment of union labor.The failure of theCompany or President Adair to formally establish or enunciate a policy in thatrespect does not overcome substantial evidence of unfair labor practices.Point is also made of the fact that none of the discriminatees were actually unionmembers.All eight, however, had engaged in union activity, all had signed cardsdesignating the Union as their bargaining representative.The complaint allegesdiscrimination against the eight because of their "membership in," "affiliation with,"sympathy for" and "activities on behalf of" the Union. It is found that theevidence substantiates all those allegations other than "membership in" the Union.It is consequently concluded that for the reasons indicated above, and in orderto interfere with and checkmate the union activity, the Respondent laid off MatthewHeeger on January 26, 1956, and on January 27, 1956, laid off Clarence Buck,36 The only other employee who, so far as the record discloses, engaged in any unionactivity, attended the union meeting, and was not laid off in January, was EdwardHughes, in the sheetmetal department,Hughes took over some of Chief Schaefer's dutiesin the Sheetmetal shop when Schaefer quit for a short period in mid-January.Hugheshimself finally quit in Jlarch.The Respondent points to these facts as negating any con-elusion of discrimination against the eight.It does not follow, however, that because the Respondent did not terminate one partic-lar union adherent, or all such adherents, that the layoff was not motivated by the unionactivity.Nor does it tend to indicate that among the employees selected the degree oftheir activity was not a factor in their selection.When Schaefer left, the Respondenthad to have someone responsible in charge in the sheetmetal department, and Hugheswas that man. Hughes' retention is therefore more indicative of the necessity for main-taining operations than of anything else. 342DECISIONS OF " NATIONAL LABOR RELATIONS BOARDCharles Carter, Carson Goff, Charles Presswood, Vernon Ridner, James Thomas,and Augustus Watson. It is further found that by these layoffs and by its failure andrefusal to reinstate said employees, the Respondent discriminated in respect to hireand tenure of employment of employees, discouraged membership in the Union, andinterfered with; restrained, and coerced employees in the exercise of rights guaranteedin Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with itsoperations described in section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom, and take certain affirmativeand remedial action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Matthew Heeger, ClarenceBuck,Charles Carter, Carson Goff, Charles Presswood, Vernon Ridner, JamesThomas, and Augustus Watson immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniority or other rightsor privileges, and make them whole for any wage losses incurred as a result of thediscrimination against them, in accordance with the Board's usual remedial policies.Whether the eight employees would be presently employed if the Respondent hadfollowed nondiscriminatory reduction-in-force policies, and if not for how longthey would have continued to be employed by the Respondent nondiscriminatorily,are questions to be determined at the compliance stage of proceedings-if the partiesare unable to reach agreement thereon.SeeJ.S. Brown, et al.,115 NLRB 594; cf.East Texas Steel Castings Company, Inc.,116 NLRB 1336. Provision is made forthe reinstatement of Ridner because it is not clear whether his rehiring includedrestoration of all his rights and privileges.Upon the basis of the foregoing findings of fact, and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Local No. 183, International Association of Sheet Metal Workers, AFL-CIO,isa labor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of the em-ployees named above, and discouraging membership in a labor organization, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent did not engage in surveillance of the union meeting ofJanuary 23, 1956.[Recommendations omitted from publication.]Warehouse &DistributionWorkers' Union Local 207 of the In-ternational Longshoremen's and Warehousemen's UnionandMitchell PierceWaterwayTerminals CorporationandMitchellPierce.CasesNos. 15-CB-160 and 15-CA-882. June 26,1957DECISION AND ORDEROn October 8, 1956, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding finding that the118 NLRB No. 52.